


*** indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.
CHANGE ORDER FORM


Insurance Provisional Sum Adjustment


PROJECT NAME:  Sabine Pass LNG Stage 2 Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: December 20, 2012
CHANGE ORDER NUMBER: CO-00010


DATE OF CHANGE ORDER: January 23, 2014






--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)


1.
The value of the Insurance Provisional Sum specified in Article 1.3 of
Attachment EE of the Stage 2 Agreement was originally *** U.S. Dollars (U.S.
$***). This Change Order will decrease the Insurance Provisional Sum by $***.
The new value of the Insurance Provisional Sum as adjusted by this Change Order
is *** U.S. Dollars (U.S. $***).



2.
The Aggregate Provisional Sum specified in Article 7.1A of the Agreement prior
to this Change Order was $246,743,948. This Change Order will decrease the
Aggregate Provisional Sum amount by $*** and the new value shall be
$235,493,590.



3.
Schedule C-1 (Milestone Payment Schedule) of Attachment A of the Agreement will
be amended by including the milestone(s) listed in Exhibit A of this Change
Order.



4.
The overall cost breakdown associated with the reduction in the Insurance
Provisional Sum is provided in Exhibit B of this Change Order.




--------------------------------------------------------------------------------

Adjustment to Contract Price
The original Contract Price was
$
3,769,000,000


Net change by previously authorized Change Orders (#0001-0009)


$
(10,811,360
)
The Contract Price prior to this Change Order was
$
3,758,188,640


The Contract Price will be (decreased) by this Change Order in the amount of
$ (***)


The new Contract Price including this Change Order will be
$
3,746,938,282







Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified): No impact to Project Schedule.




Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)


Adjustment to Payment Schedule: Yes. See Section 3 and Exhibit A of this Change
Order.


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A






--------------------------------------------------------------------------------




Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: ____ Contractor ____ Owner


[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.




/s/ Ed Lehotsky
 
/s/ J. Jackson
Owner
 
Contractor
Ed Lehotsky
 
JT Jackson
Name
 
Name
VP LNG Project Management
 
Senior Vice President
Title
 
Title
February 17, 2014
 
January 28, 2014
Date of Signing
 
Date of Signing





--------------------------------------------------------------------------------




CHANGE ORDER FORM


Additional Stage 2 GTGs


PROJECT NAME:  Sabine Pass LNG Stage 2 Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: December 20, 2012
CHANGE ORDER NUMBER: CO-00011


DATE OF CHANGE ORDER: January 23, 2014






--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)


1.
This Change Order is for the addition of upgrades to the two Stage 2 Gas Turbine
Generators (GTGs). These upgrades include:



a.
marine-grade aluminum weather louvers;



b.
Type 316 stainless steel hardware on enclosures;



c.
316 stainless steel water wash system;



d.
Stainless steel turbine enclosure;



e.
Redundant processors and power supplies for controls;



f.
Generator acoustic cladding for noise compliance; and



g.
Wobbe meters.





2.
The overall cost breakdown associated with the upgrades to the GTGs is provided
in Exhibit A of this Change Order.



3.
Schedule C-1 (Milestone Payment Schedule) of Attachment A of the Agreement will
be amended by including the milestone(s) listed in Exhibit B of this Change
Order.






--------------------------------------------------------------------------------

Adjustment to Contract Price
The original Contract Price was
$
3,769,000,000


Net change by previously authorized Change Orders (#0001-00010)


$
(22,061,718
)
The Contract Price prior to this Change Order was
$
3,746,938,282


The Contract Price will be (decreased) by this Change Order in the amount of
$
1,147,888


The new Contract Price including this Change Order will be
$
3,748,086,170







Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified): No impact to Project Schedule.




Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)






--------------------------------------------------------------------------------




Adjustment to Payment Schedule: Yes. See Section 2, 3 and Exhibits A and B of
this Change Order.


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A




Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: ____ Contractor ____ Owner


[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.




/s/ Ed Lehotsky
 
/s/ J. Jackson
Owner
 
Contractor
Ed Lehotsky
 
JT Jackson
Name
 
Name
VP LNG Project Management
 
Senior Vice President
Title
 
Title
February 6, 2014
 
January 24, 2014
Date of Signing
 
Date of Signing









--------------------------------------------------------------------------------




CHANGE ORDER FORM


Lien and Claim Waiver Modification


PROJECT NAME: Sabine Pass LNG Stage 2 Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: December 20, 2012
CHANGE ORDER NUMBER: CO-0012


DATE OF CHANGE ORDER: March 24, 2014






--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows:


1.
Article 1 of the Agreement is amended to add the following definition:

“Bulk Order Subcontractors” means the Subcontractors for the following
Subcontracts:
•
On/Off Ball Valves

•
Cryogenic Ball Valves

•
Pipe Spool Fabrication

•
Structural & Misc. Steel

•
Fittings

•
Pipe, CS & LTCS Welded

•
Pipe, SS

•
Ball Valves

•
Electrical Wire and Cable

•
Electrical Bulks



2. The “Interim Unconditional Lien Waiver” definition in Article 1 of the
Agreement is amended and restated as follows:
“Interim Unconditional Lien Waiver” means the unconditional waiver and release
provided to Owner by Contractor, Lien Waiver Subcontractors, Major
Sub-subcontractors and Bulk Order Subcontractors in accordance with the
requirements of Section 7.2.D which shall be in the form of Attachment K,
Schedules K-2 and K-4.
3. The “Interim Conditional Lien Waiver” definition in Article 1 of the
Agreement is amended and restated as follows:
“Interim Conditional Lien Waiver” means the conditional lien waiver and release
provided to Owner by Contractor, Lien Waiver Subcontractors, Major
Sub-subcontractors and Bulk Order Subcontractors in accordance with the
requirements of Section 7.2.D which shall be in the form of Attachment K,
Schedules K-1 and K-3.
4. Section 7.2D of the Agreement is amended and is restated as follows:


“As a condition of payment, each Invoice received by Owner prior to Final
Completion shall be accompanied by a fully executed (i) Interim Conditional Lien
Waiver from Contractor in the form of Schedule K-1 for all Work performed
through the end of the Month preceding the Month of the date of the Invoice
(i.e., Month N-1) and (ii) Interim Unconditional Lien Waiver from Contractor in
the form of Schedule K-2 for all Work performed through the end of the Month
preceding the Month of the date of the last Invoice submitted by Contractor
(i.e., Month N-2). In addition, as a condition of payment, Contractor shall also
provide, subject to Section 7.2D.1, (i) fully executed Interim Conditional Lien
Waivers in the form of Schedule K-3 from each Lien Waiver Subcontractor whose
invoice is received by Contractor in the Month covered by Contractor’s Invoice
(with each such Interim Conditional Lien Waiver covering all Work performed by
each such Lien Waiver Subcontractor through the end of the Month preceding the
Month of the date of such Lien Waiver Subcontractor’s invoice (i.e., Month
N-1)), together with fully executed Interim Unconditional Lien Waivers from each
Lien Waiver Subcontractor in substantially the form set forth in Schedule K-4
for all Work




--------------------------------------------------------------------------------




performed by such Lien Waiver Subcontractor through the end of the Month
preceding the Month of the date of each such Lien Waiver Subcontractor’s
preceding invoice (i.e., Month N-2); (ii) fully executed Interim Conditional
Lien Waivers in substantially the form of Schedule K-3 from each Major
Sub-subcontractor whose invoice is received by Contractor in the Month covered
by Contractor’s Invoice (with each such Interim Conditional Lien Waiver covering
all Work performed by each such Major Sub-subcontractor through the end of the
Month preceding the Month of the date of such Major Sub-subcontractor’s invoice
(i.e., Month N-1)), together with fully executed Interim Unconditional Lien
Waivers from each Major Sub-subcontractor in substantially the form set forth in
Schedule K-4 for all Work performed by such Major Sub-subcontractor through the
end of the Month preceding the Month of the date of each such Major
Sub-subcontractor’s preceding invoice (i.e., Month N-2); provided that if
Contractor fails to provide to Owner an Interim Conditional Lien Waiver or
Interim Unconditional Lien Waiver from a Lien Waiver Subcontractor or Major
Sub-subcontractor as required in this Section 7.2D, Owner’s right to withhold
payment for the failure to provide any such Interim Conditional Lien Waiver or
Interim Unconditional Lien Waiver shall be limited to the amount that should
have been reflected in such Interim Conditional Lien Waiver or Interim
Unconditional Lien Waiver. In addition, if and to the extent that Contractor
obtains any lien or claim waivers from any Subcontractors or Sub-subcontractors
which are not a Lien Waiver Subcontractor or Major Sub-subcontractor, Contractor
shall provide to Owner such lien or claim waivers with the next Invoice
following Contractor’s receipt of each such lien or claim waiver.


1.For Bulk Order Subcontractors only, as a condition of payment, every third
(3rd) Invoice received by Owner prior to Final Completion shall be accompanied
by fully executed Interim Unconditional Lien Waivers from each Bulk Order
Subcontractor in substantially the form set forth in Schedule K-4 for all Work
performed by such Bulk Order Subcontractor through the end of the period ending
four (4) Months prior to such Invoice (i.e. Month N-4); provided that if
Contractor fails to provide to Owner an Interim Unconditional Lien Waiver from a
Bulk Order Subcontractor as required in this Section 7.2D.1, Owner’s right to
withhold payment for the failure to provide such Interim Unconditional Lien
Waiver shall be limited to the amount that should have been reflected in such
Interim Unconditional Lien Waiver; provided further, if Contractor fails to
provide an Interim Unconditional Lien Waiver from a Bulk Order Subcontractor but
Contractor provides an Interim Conditional Lien Waiver (in substantially the
form set forth in Schedule K-3 for all Work performed by such Bulk Order
Subcontractor) and evidence to Owner that such Bulk Order Subcontractor has been
paid (as shown in a check that has been properly endorsed and has been paid by
the bank on which it is drawn, or evidence the wire transfer payment is received
by such Bulk Order Subcontractor), then Owner shall not withhold payment of such
amount and Contractor’s obligation to deliver an Interim Unconditional Lien
Waiver from such Bulk Order Subcontractor as required by this Section 7.2D.1.
shall be deemed satisfied. Except as provided in the preceding sentence, Bulk
Order Subcontractors are not required to provide Interim Conditional Lien
Waivers. For the purposes of Interim Conditional Lien Waivers and Interim
Unconditional Lien Waivers, Bulk Order Subcontractors shall not be considered a
Lien Waiver Subcontractor.”
 
5. Schedule K-3 is amended and replaced by Exhibit A as attached to this Change
Order.
6. Schedule K-4 is amended and replaced by Exhibit B as attached to this Change
Order.



--------------------------------------------------------------------------------

Adjustment to Contract Price
The original Contract Price was
$
3,769,000,000


Net change by previously authorized Change Orders (#0001-00011)


$
(20,913,830
)
The Contract Price prior to this Change Order was
$
3,748,086,170


The Contract Price will be unchanged by this Change Order in the amount of
$
—


The new Contract Price including this Change Order will be
$
3,748,086,170







Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified): No impact to Project Schedule.










--------------------------------------------------------------------------------




Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)


Adjustment to Payment Schedule: No.


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A




Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: ____ Contractor ____ Owner


[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.




/s/ Ed Lehotsky
 
/s/ J. Jackson
Owner
 
Contractor
Ed Lehotsky
 
JT Jackson
Name
 
Name
VP LNG Project Management
 
Senior Vice President
Title
 
Title
April 15, 2014
 
March 24, 2014
Date of Signing
 
Date of Signing







--------------------------------------------------------------------------------








CHANGE ORDER FORM


Revised Stage 2 EPC Agreement Attachments S & T


PROJECT NAME: Sabine Pass LNG Stage 2 Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: December 20, 2012
CHANGE ORDER NUMBER: CO-00013


DATE OF CHANGE ORDER: March 24, 2014






--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows:


1.
Bechtel and SPL agree Attachment S - “Performance Tests and Commissioning Tests”
and Attachment T - “Performance Guarantee, Performance Liquidated Damages,
Minimum Acceptance Criteria, and Delay Liquidated Damages” of the EPC Agreement
shall be replaced with the revised versions in Exhibit A of this Change Order.




--------------------------------------------------------------------------------

Adjustment to Contract Price
The original Contract Price was
$
3,769,000,000


Net change by previously authorized Change Orders (#0001-00012)


$
(20,913,830
)
The Contract Price prior to this Change Order was
$
3,748,086,170


The Contract Price will be unchanged by this Change Order in the amount of
$
—


The new Contract Price including this Change Order will be
$
3,748,086,170





Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified): No impact to Project Schedule.




Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)


Adjustment to Payment Schedule: No.


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A




Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: ____ Contractor ____ Owner


[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner




--------------------------------------------------------------------------------






Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.




/s/ Ed Lehotsky
 
/s/ J. Jackson
Owner
 
Contractor
Ed Lehotsky
 
JT Jackson
Name
 
Name
VP LNG Project Management
 
Senior Vice President
Title
 
Title
April 15, 2014
 
March 25, 2014
Date of Signing
 
Date of Signing





